Woodward, J.
(dissenting):
The grand jury of Nassau county, in December, 1903, made a presentment to the Supreme Court, in which the 'board of supervisors, and two men who had acted as clerks of the board, were censured for not performing the duties of their respective offices in a manner to meet the approval of the grand jury. The individuals thus censured, with no opportunity offered • them to be heard in their own defense, petitioned the County Court of Nassau county, asking that the presentment be set aside and quashed, on the ground that such presentment was without authority of law. The prayer of the petitioners was denied, and the petitioners appeal to this court.
An exhaustive.research on the part of the learned counsel for the appellants, supplemented by the labors of counsel for the respondent, fails to bring to this court any controlling authority upon the question presented by this record, which involves the legal right of the grand jury to bring in a presentment against individuals where the evidence adduced does not disclose that any crime has been committed. In other words, we are asked to determine whether the grand jury, acting under the laws of this State, is authorized to make a public record (Code Grim. Proc. §§ 271, 272) censuring individuals for alleged misconduct, where the conduct alleged does not constitute a crime; whether the State of New York has established an inquisition in which the conduct of citizens may be reviewed and officially criticized and censured, according to the standards of ethics or morals of such a body rather than by those standards which have been fixed and determined by the law of the land. . The rule is supported by high authority that the validity of a statute is not to be determined by what has been done in any particular instance, but by what may be done under it (City of Rochester v. West, 164 N. Y. 510, 514, and authorities there cited), and in determining the powers of the grand jury, under the laws of this State, whether regulated by statute or usage constituting the common law, we have a right to consider what that body might do under this indefinite power of making presentments, if that power be conceded. If it has the right to censure the petitioners in the matter now before ns, it is difficult to conceive of any limitation upon the powers of the grand jury; it may establish its own standards of right and wrong,. *60and may subject the citizen to the odium of a judicial condemnation without giving him the slightest opportunity to be heard, oftentimes working, in the public estimate, as great an injury to his standing and character as though he had in fact been accused of a crime, This is a perversion of the essential spirit of the grand jury system, which had for its object the protection of. the citizen against ah open and public accusation of crime, and from the trouble, expense and anxiety of a public trial, before a probable cause is established by. the presentment and indictment. (Jones v. Robbins, 8 Gray, 329, 344.) It cannot be that it was ever contemplated that this body, created for the protection of the citizen, was to have the' power to set up its own standards of public or.private morals, and to arraign citizens at the bar of public opinion," without responsibility for its' abuse of that power, and without giving to the citizen the right to a trial upon' the accusations. “ The. institution of the grand jury,” -said Mr. Justice Field in his charge to a grand jury (2 Saw.. 667, cited with approval in Ex parte Bain, 121 U.-S. 1, 10), “is of véry ancient origin in the history of England; it goes back many centuries. For a long 'period its powers were not clearly defined; and'-it would seem from the accounts of commentators on the laws of that country that it was at first a body which not only accused, but which also-tried, public offenders.” But he adds.: “However this may have been in its origin, it was ¡at the time Of the settlement of this country an , informing and accusing tribunal only, without whose' previous action" no person charged' with a felony could, except in certain special eases, be put upon his trial. And in the struggles which at times -arose in England between the powers of the king and the rights of the subject, it often stood as a barrier against persecution in hi's name;, until at length, it came to be regarded as an institution by which the subject was rendered secure against oppression from.unfounded prosecutions of the "crown, In this country, from the popular character of our institutions, there has seldom been any contest between the government .and the citizen which required the existence of the grand jury as a protection against oppressive action of the government. Met the institution was adopted in this country, and is continued from considerations similar to those which'give to it its chief value in England, and is *61designed as a means, not only of bringing to trial persons accused of public offenses upon just grounds, but also as a means of protecting the citizen against unfounded accusation, whether it come from government, or be prompted by partisan passion or private enmity. Ho person shall be required, according to the fundamental law of the country, except in the cases mentioned, to answer for any of the higher crimes unless this body * * * shall declare, upon careful deliberation, under the solemnity of an oath, that there is good reason for his accusation and trial.”
There are two great purposes, one to bring to trial those who are properly charged with crime, the other to protect the citizen against unfounded accusation of crime. When the grand jury goes beyond this and attempts to set up its own standards, and to administer punishment in the way of public censure, it is defeating the very purposes it was intended to conserve, and its action cannot, therefore, be lawful. Section 6 of. article 1 of the State Constitution provides that “ no person shall be held to answer for a capital or' otherwise infamous crime * * * unless on presentment or indictment of a grand jury, and in any trial in any court whatever the party accused shall be allowed to appeal- and defend in person and with counsel as in civil actions.” The inhibition that the citizen shall not be held to answer unless upon a presentment or indictment, must be understood as guaranteeing the right to answer when such a presentment or indictment is found, and “ the party accused shall be allowed to appear and defend in person and with counsel as in civil actions; ” while by section 2 of the same article this right is further protected by the provision that “ the trial by jury in all cases in which it has been heretofore used shall remain inviolate forever.” In other words,' a “presentment or indictment,” as applied to the citizen by our Constitution, contemplates in substance the same thing; it contemplates an accusation of crime, to be followed by an answer on the part of the person thus formally accused, with an opportunity to be heard in his own defense before a jury of his peers. The terms are, in their relation to the individual, synonymous. Ho one would contend that a citizen could be indicted for anything less than a crime, or that, if indicted, he could be denied an opportunity to answer and to appear in his own defense before a jury, and it seems to me equally clear that there is no con*62stitutional right to make a presentment against an individual- in a case where an indictment - would not lie. The rights of the citizen are the same under either an indictment or a. presentment; there is the right to. answer and to appear, in person'and by counsel, and to have a trial by jury in any case in which an indictment might properly be made. “An indictment is an accusation in 'writing, pre-. . sen ted by a grand jury to a competent J court, charging a person with d crime.” (Code Crim. Proc. § 254.) A presentment, for which I find no warrant in the Code of Criminal Procedure, is the notice taken of an offense by the grand jury from its own knowledge or observation, without any bill of indictment laid before it by the prosecuting officer of the government. Upon such presentiment, when proper, the officer employed to prosecute frames a bill of indictment, which is s.ent to the grand jury, and the latter finds' it a true hill. (State v. Cox, 8 Ark. 436, citing 4 Black. Comm. 301 and Bouv. Law Diet. tit. “ Presentment.” See, also, 5 Bac. Abr. [Bouvier ed.] 48, tit. “ Indictment.”) It has been held that the court might reduce such presentment to the form of an indictment without sending it back to the jury (See Bac. Abr., supra, and authorities cited), and the chief distinction between an indictment and a presentment at common law was that the former was made at the suggestion of the crown, while the latter was made upon the knowledge of one or more of the jurors, and instead of being indorsed' “a true -bill” by the foreman ' alone,' was signed by all of the, jurors. (Matter of Grosbois, 109 Cal. 448.) In State v. Security Bank of Clark (2 S. Dak. 542) the court say: “ If the grand jury find only that a public offense has heen committed, and that there is reasonable ground for believing that a particular individual or a particular corporation has committed it, they should return a presentment, but if they find, and are willing to specifically charge, that any particular individual or any .particular corporation has committed a public offense, they should return an indictment'.” This idea runs through all of -the authorities, which I have been able to discover, that the jurisdiction of the grand jury over individuals must depend upon the fact that ,a crime or offense has been committed against the public. (See Beavers v. Henkel, 194 U. S. 73, 84.) An offense is a breach of the laws established for the protection of,the public, as distinguished from an infringement of mere private rights, a punishable violation *63of law, a crime. (21 Am. & Eng. Ency. of Law [2d ed.J, 830, 831, and authorities cited in note.) If there has been no crime' or offense, the grand jury, designed for the protection of the citizen, has no right to create an offense unknown to the law for the purpose of administering punishment by way of censure, for this is a “ government of laws, and not of men,” to quote the preamble of the Constitution of Massachusetts, and the language of Chief Justice Marshall in Marbury v. Madison (1 Cranch, 163). The rule is not different because the accusation takes the form of a presentment rather than of an indictment, which, as I have already suggested, are synonymous terms as used in our jurisprudence, and particularly so since the adoption of our Code of Criminal Procedure. That Code provides (§ 273) that “ all the forms of pleading in criminal actions, heretofore existing, are abolished; and hereafter the forms of pleading, and the rules by which the sufficiency of pleadings is to be determined, are those prescribed by this Code.” Section 274 provides that “ the first pleading on the part of the People is the indictment,” evidently contemplating that the common-law presentment should be reduced to a formal indictment before it should have a place in the proceedings against the life, liberty or property of the citizen. This is made the more manifest by the provisions of section 275, that “ the indictment must contain : 1. The title of the action, specifying the name of the court to which the indictment is presented, and the names of the parties; 2. A plain and concise statement of the act constituting the crime, without unnecessary repetition.” There must be a statement, not of the acts which the grand jury disapproves, but of the acts “ constituting the crime.” If the acts charged do not constitute a. crime, then there is no indictment before the court, and the petitioners clearly have a right to be relieved of the odium of a judicial censure, where the document in which such censure is contained is a mere impertinence, without authority of law. The court had sections 275 and 276 of the Code of Criminal Procedure under consideration in the case of People v. Dumar (106 N. Y. 502), and it was held that an indictment must charge both the crime and the act constituting it, and that the omission of either, is fatal. In the course of the opinion, written by Danforts, J., it was said : “ If there was no accusation of a crime, the paper, however formal in other respects, would not *64be an indictment, and so there would be no criminal action. If it contained no statement of the act constituting the crime, there would be no description of the offense, and neither an acquittal nor a conviction would enable the defendant to withstand a further prosecution for the same crime.” (See People v. Corbalis, 178 N. Y. 51.6, 520, and authorities there cited.
All of the old forms of criminal pleading being, abolished, the People being limited to an indictment which shall charge the commission of a definite crime and state the acts constituting such crime, and a presentment being the equivalent of an indictment in the common law as it was understood at the time of making our State Constitution, it follows that any other action on the part of a grand jury, in dealing with .a citizen,, is without authority in law; and the petitioners being subjected to a wrong in the form of law, it becomes the duty of this court to deprive this so-called presentment of an official character, and thus to remedy, so far as-possible,, the wrong which has been done them. The petitioners are not charged with a crime; the facts stated do not constitute a crime and the paper presented to the court and which assumes to criticise and censure the board of supervisors and its clerks is without, any authority whatever and should be quashed and set aside, not alone because of the wrong sought to be perpetrated upon the petitioners, but for the protection of citizens in their right to their good names and reputations against all unauthorized attacks.
The order denying the petitioners’ prayer should be reversed and /the so-called presentment should be; set aside and quashed, with costs to thé appellants.
Orders of the County Court of Nassau county affirmed.